UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1687


KEITH BRUNDIGE,

                  Plaintiff – Appellant,

             v.

THE PRINCE WILLIAM COUNTY POLICE DEPARTMENT,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00037-GBL-TCB)


Submitted:    October 14, 2008              Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Brundige, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith      Brundige       appeals      the    district      court’s    order

dismissing his civil action brought pursuant to Title II of the

Civil Rights Act of 1964 (42 U.S.C. § 2000a(a) (2000)).                         We have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for    the     reasons   stated         by    the    district     court.

Brundige       v.     Prince     William         County       Police     Dep’t,     No.

1:08-cv-0037-GBL-TCB         (E.D.    Va.       filed   Feb.    29,    2008;    entered

Mar. 4, 2008).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument        would   not    aid     the   decisional

process.

                                                                                AFFIRMED




                                            2